FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 11, 2022

                                       No. 04-22-00600-CR

                                EX PARTE Rafael Alfaro LEIJA,

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10469CR
                            Honorable Tully Shahan, Judge Presiding


                                          ORDER

        On September 7, 2022, appellant filed a notice of appeal from an order denying a
pretrial application for writ of habeas corpus. The clerk’s record, which was filed on
September 28, 2022, did not contain a certification of defendant’s right to appeal. See
TEX. R. APP. P. 25.2(a)(2). On October 6, 2022, the County and District Clerk of Kinney
County filed a notification of late record stating the clerk’s office had not yet received the
trial court’s certification of defendant’s right to appeal. The clerk’s notification stated a
supplemental record would be filed “[a]s soon as we receive the Trial Court Certificate.”

        With exceptions that do not apply here, the Texas Rules of Appellate Procedure
provide that “[t]he trial court shall enter a certification of the defendant’s right of appeal
each time it enters a judgment of guilt or other appealable order[.]” Id.; see also TEX.
GOV’T CODE ANN. § 311.016(2) (“‘Shall’ imposes a duty.”). An order denying a pretrial
application for writ of habeas corpus is an appealable order. See Greenwell v. Court of
Appeals for the Thirteenth Judicial Dist., 159 S.W.3d 645, 650 (Tex. Crim. App. 2005);
Ex parte Matthews, 452 S.W.3d 8, 12 (Tex. App.—San Antonio 2014, no pet.).
Accordingly, we ORDER the trial court to prepare and file a certification of appellant’s
right to appeal from the order denying appellant’s pretrial application for writ of habeas
corpus. We further ORDER the County and District Clerk of Kinney County to file a
supplemental clerk’s record containing the trial court’s certification by October 31,
2022.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court